DETAILED ACTION
Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the amendment/argument filed 07/01/2022.
No claims have been amended, added and/or canceled.
In light of Applicant’s arguments, previous claim rejections based on 35 USC 103, dated 04/01/2022, have been withdrawn. 
Applicant’s arguments, filed 07/01/2022, with respect to limitation “wherein each data object includes information indicating a position within the electronic document at which an interactive checklist item is to be presented...” in independent claims 1, 8, 15, and 19 have been fully considered and are persuasive.  Thus, the office action of 04/01/2022of has been withdrawn. 
Claims 1-22 are pending with claims 1, 8, 15, and 19 as independent claims.

Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art used in the final rejection, dated 04/01/2022, and other cited references that may be relevant to the claimed invention, listed in the 892 Form, do not teach or suggest the combination of limitations of the argued independent claims 1, 8, or 16 and, specifically, the limitation recited in item 5 above. Thus, claims 1, 8, 15, and 19 are allowed. As a result, dependent claims 2-7, 9-14, 16-18 and 20-22 are allowed at least based on their dependency on independent claims 1, 8, 15, and 19, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHAMED I NAZAR whose telephone number is (571)270-3174.  The examiner can normally be reached on 7 am to 7 pm Mon-Sat. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/AHAMED I NAZAR/Examiner, Art Unit 2178                                                                                                                                                                                                        07/22/2022

/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178